SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-56443) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 37 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 46 [X] VANGUARD HORIZON FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date), pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [x] on January 26, 2010 , pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Strategic Equity Fund Prospectus January 26, 2010 Investor Shares Vanguard Strategic Equity Fund (VSEQX) This prospectus contains financial data for the Fund through the fiscal year ended September 30, 2009 . The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Glossary of Investment Terms 34 More on the Fund 5 The Fund and Vanguard 11 Investment Advisor 11 Dividends, Capital Gains, and Taxes 13 Share Price 15 Financial Highlights 16 Investing With Vanguard 18 Purchasing Shares 18 Redeeming Shares 21 Exchanging Shares 24 Frequent-Trading Limits 24 Other Rules You Should Know 26 Fund and Account Updates 30 Contacting Vanguard 32 Fund Summary Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. As is the case with all mutual funds, transaction costs incurred by the Fund for buying and selling securities are not reflected in the table. However, these costs are reflected in the investment performance figures included in this prospectus. The expenses shown under Annual Fund
